DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 01/11/2022 in which claims 1-20 are pending, claims 1 and 15 are independent have been entered of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4:
	On line 5, at the end of claim 4, add --.--.
Claim 19:
	On line 5, at the end of claim 19, add --.--.

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claims 1-14, the prior art does not teach or suggest either alone or in combination a non-volatile data retention circuit comprising: a differential amplifier coupled to the complementary latch and comprising a current mirror configured to receive the second charge current and to generate a reverse current having a polarity that is the reverse of that of the second charge current, the differential amplifier being configured to generate an output signal based on the first charge current and the reverse current and in combination with other limitations.
Regarding claims 15-20, the prior art does not teach or suggest either alone or in combination a data processing system comprising: a differential amplifier coupled to the first and second complementary latches and comprising a current mirror configured to receive the second and fourth charge currents and to generate a reverse current having a polarity that is the reverse of that of the second and fourth charge currents, the differential amplifier being configured to generate an output signal based on the first to fourth charge currents and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.